Allowable Subject Matter
Claims 1, 4-8, 10-13 and 20-22 are allowed.
This application is in condition for allowance except for the presence of claims 14-19 directed to a method of making, non-elected without traverse.  Accordingly, claims 14-19 been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art such as US Pub No. 2013/0048140 to Yenchi, JP-H10-077302 to Morinaga and WO-2011/012934 to Pascoal Neto do not teach the claimed composite fabric comprising a base woven fabric, loop layer, biopolymer coating and dyeing of said composite. Specifically, Pascoal Neto provides a biopolymer to be applied to cellulose substrates including broadly cellulose textile substrates but is primarily focused on papers and paperboards, wherein the biopolymer may include dyes within the composition. However, Pascoal does not teach a woven fabric comprising warp and weft fibers and an additional layer of loop portions wherein the composite fabric comprising the biopolymer is dyed. Pascoal does not provide an obvious teaching for combining the biopolymer with the woven fabric of Yenchi and dying the resulting composite fabric. Furthermore the dying of the composite fabric would not be obvious since Pascoal teaches that when dyes are incorporated they are incorporated only in the biopolymer coating prior to coating said substrate and the composite itself is not dyed.  Therefore, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VINCENT TATESURE/             Primary Examiner, Art Unit 1786